Citation Nr: 0507047	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the initial 10 percent evaluation for carpal 
tunnel syndrome with traumatic arthritis of the right hand.

2.  Entitlement to an increased evaluation for residuals of a 
fracture to the second metacarpal of the right hand, current 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from May 1969 to April 1971, 
with subsequent periods of active duty for training.

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO denied an increased 
evaluation for residuals of a fracture to the second 
metacarpal of the right hand.  The current 10 percent 
evaluation was confirmed and continued.  The appeal also 
arises from a September 2000 rating decision that granted 
secondary service connection for carpal tunnel syndrome (CTS) 
(with traumatic arthritis) of the right hand.  This 
disability was initially evaluated as 10 percent disabling.  
The veteran appealed this evaluation.

In his notice of disagreement (NOD) of October 2000, the 
veteran expressed his disagreement with the RO's 
determinations in September 2000 regarding the effective date 
of the award for CTS and a temporary total evaluation for 
convalescence from right hand and wrist surgery.  See 
38 C.F.R. § 4.30 (2004).  By rating decision issued in 
December 2003, the RO granted an earlier effective date and a 
temporary total evaluation.  He was informed that these were 
full grants of all benefits sought on appeal regarding these 
specific issues.  The veteran has not expressed any 
disagreement with this finding.  Therefore, the Board finds 
that these issues are no longer in appellate status.  

The veteran requested in January 2004 that a VA Decision 
Review Officer (DRO) review his claims on appeal and issue a 
decision.  A review of the claims file reveals that his case 
has already been reviewed by a DRO at the RO.  This DRO 
prepared the Statement of the Case (SOC) issued in January 
1999.

Finally, the veteran requested a hearing before a traveling 
Veterans Law Judge (VLJ) from the Board of Veterans' Appeals 
(Board).  He was notified by letter issued in October 2004 
that this hearing was scheduled in November 2004.  He failed 
to report for this hearing.  The case has been forwarded to 
the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The latest VA compensation examination to evaluate the 
veteran's service-connected right hand and wrist disabilities 
was conducted in January 2003.  The examiner indicated that 
the claims file had not been available for her review in 
connection with this examination, but she had reviewed the 
treatment records in VA's computer database.  It appears that 
the claims file contains private treatment records from 
recent years that were not reviewed by the compensation 
examiner.  In addition, the January 2003 examiner indicated 
that she had requested a nerve conduction study be done to 
help evaluation the veteran's CTS.  Results of this study 
were not included with, or discussed in, the examination 
report associated with the claims file.  A review of the VA 
treatment records also fails to reveal any nerve conduction 
study conducted in January 2003 or thereafter.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (The duty to 
assist requires a VA examiner to consider records of prior 
medical examination and treatment in order to assure a fully 
informed examination.)

In addition, the veteran's representative informed VA in the 
VA Form 646 submitted in November 2004 that the veteran's 
right hand and wrist disabilities had progressed in severity 
since the January 2003 VA compensation examination.  It was 
argued that the findings on this examination no longer 
accurately reflect the veteran's current functional 
impairment.  According to the U. S. Court of Appeals for 
Veterans Claims (Court) decision in Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993), when a veteran claims that his or 
her condition is worse than when last rated, and available 
evidence is too old for adequate evaluation of the current 
condition, the duty to assist requires obtaining a more 
contemporaneous examination.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

As there is evidence that the veteran's service-connected 
disabilities have become worse since the VA compensation 
examination conducted over two years ago, and that this 
examiner did not have a complete medical history to review in 
connection with the examination, the Board finds that a more 
contemporaneous medical evaluation is warranted.  In 
addition, VA should request the appropriate VA facility to 
indicate whether the nerve conduction study ordered in 
January 2003 was actually conducted and, if so, provide a 
report of this study.  On remand, the veteran should be given 
another VA compensation examination to evaluate his right 
hand and wrist disabilities.  

Additionally, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103A(g); 38 C.F.R. § 3.159(b)(1).  The letter 
mailed to the veteran in April 2003 did not adequately notify 
him of his and VA's respective duties.  On remand, the 
veteran should be provided a development letter satisfying 
these criteria.  

Finally, during the pendency of this appeal, the criteria for 
rating the veteran's residuals of a fracture to the second 
metacarpal of the right hand were revised in August 2002.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The RO has 
adjudicated this claim under only the criteria for rating the 
fingers, prior to the revisions made in August 2002.  
Accordingly, the claim must be readjudicated under the 
current regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Notify the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims for increased ratings; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.   

2.  Contact the VA Central Texas 
Healthcare System and request copies of 
the veteran's inpatient and outpatient 
treatment records dated from January 1, 
2003 to the present time.  It should 
specifically be requested that the 
Healthcare System provide the test report 
or results of a nerve conduction study 
order on January 18, 2003, by a VA 
compensation examiner.  If such a report 
is not available or was not conducted, the 
Healthcare System should be asked to 
provide such a response.  All responses or 
evidence should be incorporated into the 
veteran's claim file.  

3.  After the completion of the above 
development, schedule the veteran for a VA 
orthopedic/neurological examination to 
determine the severity of his service-
connected right hand and wrist 
disabilities.

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted (to include X-
ray and electromyography/nerve conduction 
study, if appropriate) and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected carpal tunnel syndrome with 
traumatic arthritis of the right hand, and 
fracture of the second metacarpal.  The 
examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disabilities and fully 
describe the extent and severity of those 
symptoms.  

The examiner should report the range of 
motion measurements for the right wrist 
and forearm (to include forearm pronation 
and supination) and second metacarpal in 
degrees.  It should be determined whether 
any noted loss of motion is the result of 
a service-connected disability.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the joints are used repeatedly.  All 
limitation of function must be identified 
by degrees of motion, if possible.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

If any neuropathy due to the CTS or 
fractured second metacarpal exists, the 
examiner should identify what nerve or 
nerves are involved.  If so, in his or her 
best medical judgment and experience, are 
these symptoms best characterized as mild, 
moderate, moderately severe, or severe in 
degree?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Thereafter, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations (to 
include consideration of a referral for 
application of an extraschedular 
evaluation under the provisions of 
38 C.F.R. § 3.321(b) and the revised 
criteria for rating fingers) and 
consideration of any additional 
information obtained.  If the decision 
with respect to any claim on appeal 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



